          Case 1:21-cr-00447-CJN Document 12 Filed 07/08/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :

          v.                                   :   CASE NO. 21 Mag. 499
                                                            21 Cr. 447
MICHAEL STEVEN PERKINS                         :



                  GOVERNMENT’S NOTICE OF FILING OF EXHIBITS
                     PURUSANT TO LOCAL CRIMINAL RULE 49

       The United States of America, through the undersigned, hereby gives this notice pursuant

to Local Criminal Rule 49, of the following exhibits that were provided to the Court and defense

counsel on July 6, 2021 (defense counsel) and July 7, 2021 (the Court) via USAfx, in relation the

Government’s Memorandum in Support of Pretrial Detention (ECF No. 10). These exhibits will

be offered into evidence during the detention hearing scheduled for July 8, 2021. Because several

exhibits are video clips, they are not in a format that readily permits electronic filing on CM/ECF.

       The proposed exhibits are as follows:

                       1.     Government Exhibit 1 is a still image from the body-worn camera

               video of an officer with the Metropolitan Police Department. The events depicted

               in in the exhibit occurred at approximately 1:57:26 on January 6, 2021.

                       2.     Government Exhibit 2 is a still image from the body-worn camera

               video of an officer with the Metropolitan Police Department. The events depicted

               in in the exhibit occurred at approximately 2:04:10 on January 6, 2021.

                       3.     Government Exhibit 3 is a still image from the body-worn camera

               video of an officer with the Metropolitan Police Department. The events depicted

               in in the exhibit occurred at approximately 2:04:15 on January 6, 2021.
Case 1:21-cr-00447-CJN Document 12 Filed 07/08/21 Page 2 of 4




          4.     Government Exhibit 4 is a clip from the body-worn camera video of

   an officer with the Metropolitan Police Department. The clip is approximately 25

   seconds long. The events depicted in the exhibit occurred at approximately 2:04

   p.m. EST on January 6, 2021.

          5.     Government Exhibit 4A is a still image from Government Exhibit 4

   -- the body-worn camera video of an officer with the Metropolitan Police

   Department. The events depicted in the exhibit occurred at approximately 2:04:35

   p.m. EST on January 6, 2021.

          6.     Government Exhibit 4B is a still image from Government Exhibit 4

   -- the body-worn camera video of an officer with the Metropolitan Police

   Department. The events depicted in the exhibit occurred at approximately 2:04:45

   p.m. EST on January 6, 2021.

          7.     Government Exhibit 4C is a still image from Government Exhibit 4

   -- the body-worn camera video of an officer with the Metropolitan Police

   Department. The events depicted in the exhibit occurred at approximately 2:04:45

   p.m. EST on January 6, 2021.

          8.     Government Exhibit 5 is a still image from the body-worn camera

   video of an officer with the Metropolitan Police Department. The events depicted

   in in the exhibit occurred at approximately 2:04:45 on January 6, 2021.

          9.     Government Exhibit 6 is a still image from the body-worn camera

   video of an officer with the Metropolitan Police Department. The events depicted

   in in the exhibit occurred at approximately 2:04:45 on January 6, 2021.



                                  - 2 -
Case 1:21-cr-00447-CJN Document 12 Filed 07/08/21 Page 3 of 4




          10.    Government Exhibit 7 is a still image from the body-worn camera

   video of an officer with the Metropolitan Police Department. The events depicted

   in in the exhibit occurred at approximately 2:04:46 on January 6, 2021.

          11.    Government Exhibit 8 is a clip from the body-worn camera video of

   an officer with the Metropolitan Police Department. The clip is approximately 9

   seconds long. The events depicted in the exhibit occurred at approximately 2:04

   p.m. EST on January 6, 2021.

          12.    Government Exhibit 8A is a still image from Government Exhibit 8

   -- the body-worn camera video of an officer with the Metropolitan Police

   Department. The events depicted in the exhibit occurred at approximately 2:04:47

   p.m. EST on January 6, 2021.

          13.    Government Exhibit 9 is a still image from the body-worn camera

   video of an officer with the Metropolitan Police Department. The events depicted

   in in the exhibit occurred at approximately 2:57:56 p.m. on January 6, 2021.




                                  - 3 -
          Case 1:21-cr-00447-CJN Document 12 Filed 07/08/21 Page 4 of 4




       If the Court accepts these proposed exhibits into evidence on July 8, 2021, the United States

takes the position that the entered exhibits should be promptly released to the public.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney

                                              /s/ Benet J. Kearney
                                              Benet J. Kearney
                                              N.Y. Bar No. 4774048
                                              Assistant United States Attorney
                                              1 Saint Andrew’s Plaza
                                              New York, New York 10007
                                              (212) 637 2260
                                              Benet.Kearney@usdoj.gov




                                               - 4 -
